ORDER
PER CURIAM.
On consideration of the certified copy of the order of the Virginia State Bar Disciplinary Board revoking respondent’s license to practice law in the Commonwealth of Virginia based on his affidavit declaring consent to revocation at a time when disciplinary charges were pending, and on further consideration of the order of this Court dated November 28, 2005, suspending respondent from the practice of law in the District of Columbia pursuant to D.C. Bar Rule XI, § 10(c), based on his conviction of a serious crime as defined by D.C. Bar Rule XI, § 10(b), and on consideration of the affidavit of Gregg M. Paley, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, and the letter from the Office of Bar Counsel dated December 28, 2005, advising the Court that Bar Counsel does not note an exception to the report and recommendation of the Board on Professional Responsibility, it is this 26th day of January, 2006
ORDERED that the said Gregg M. Paley, is hereby disbarred by consent effective forthwith. The effective date of respondent’s disbarment shall run, for reinstatement purposes, from the date respondent files his affidavit pursuant to D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that the criminal conviction matter referred to the Board and the reciprocal discipline matter pending before the Court be dismissed as moot, without prejudice to Bar Counsel’s reinstating a reciprocal discipline proceeding if respondent seeks reinstatement to the District of Columbia Bar while his Virginia revocation is still in effect.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, § 14(g), and § 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.